Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6 are pending and presented for examination on the merit.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over as US 2017/0309914 to Drews et al. 
Regarding claim 1, Drews et al. teaches a positive electrode for a secondary battery, the positive electrode comprising: 
a positive electrode collector; and
a positive electrode active material layer which is formed on the positive electrode collector and includes a positive electrode active material, a conductive agent, a binder, and a sacrificial lithium-containing material 24 or a sacrificial salt additive (abstract; [0003-5]; [0030]; [0035]; Table 1; [0050]; [0052]); 
wherein pores of the positive electrode active material layer are filled with the sacrificial salt additive as the sacrificial salt additive is impregnated into pores of the positive electrode ([0030]; [0052]).
Although Drews et al. does not expressly teach that the positive electrode active material layer has a porosity of 10% to 20%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed range, because Drews et al. teaches that the cathode may be designed as "under porous" when fabricated and the relative amount of under-porosity of the cathodic material may be about 10% to 40%, 15% to 30%, or 18% to 25% ([0031]). The under-porosity corresponds to the claimed porosity of the positive electrode active material layer filled with the sacrificial salt additive and overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 4, Drews et al. teaches that the positive electrode active material comprises a transition metal selected from the group consisting of nickel (Ni), cobalt (Co), and manganese (Mn), or any combination therein ([0023]; [0046]).
Regarding claim 5, Drews et al. teaches a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator disposed between the positive electrode and the negative electrode, wherein the positive electrode is the positive electrode for a secondary battery of claim 1 (abstract; Figs. 1-3; [0003-5]; [0022]).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. as applied to claims 1 and 5 above, in view of over WO 2017/037363 to DeLobel et al. (English equivalent US 2018/0219250 used for citation; both documents cited by Applicant).
Regarding claim 2, Drews et al. does not expressly teach the sacrificial salt additive is at least one selected from the group consisting of lithium azide, lithium oxocarbon, dicarboxylic lithium, and lithium hydrazide.
DeLobel et al. also relates to a positive electrode for a secondary battery and teaches that the positive electrode comprises a sacrificial salt additive (abstract; [0026-28]; [0058-60]), e.g. LiN3, a.k.a. lithium azide ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sacrificial salt additive such as lithium azide in the positive electrode of Drews et al., motivated by the fact that Drews et al. teaches that the sacrificial lithium-containing material is configured to decompose and release lithium ions to prompt formation of a solid-electrolyte interphase (SEI) in response to first application of charge current to the cell (abstract; [0003]) and DeLobel et al. demonstrates alternative known sacrificial compounds such as lithium azide that perform such function ([0026]). The skilled artisan would have obtained expected results substituting a known material for another.
Regarding claim 3, Drews et al. teaches that the amount of the sacrificial lithium-containing material may correspond to a theoretical amount of lithium to be consumed by the solid-electrolyte interphase formation during a first battery cell charge cycle ([0003-5]; [0038]), but does not expressly teach that the sacrificial salt additive is included in an amount of 0.2 part by weight to 10 parts by weight based on 100 parts by weight of the positive electrode active material.
DeLobel et al. also relates to a positive electrode for a secondary battery and teaches an example of 85 wt % of active material and 5 wt% of the sacrificial salt additive such as lithium oxalate ([0059]), which makes the amount of the sacrificial salt additive about 5.9 parts by weight based on 100 parts by weight of the positive electrode active material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed relative amount of the sacrificial salt additive in the positive electrode of Drews et al., motivated by the fact that DeLobel et al. teaches an overlapping range of an amount of sacrificial salt additive in the positive electrode, in order to provide compensation for the lithium loss during formation of the SEI layer in the first cycle of charging ((Drews [0003-5]; [0038], DeLobel [0026]; [0059]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 6, Drews et al. does not expressly teach that the negative electrode comprises a silicon (Si)-based negative electrode active material.
DeLobel et al. also relates to a lithium secondary battery and teaches that the battery comprises a negative electrode comprising a silicon negative electrode active material ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed silicon negative electrode active material in the lithium secondary battery of Drews et al. as demonstrated by DeLobel et al. The skilled artisan would have obtained expected results applying a known element to a known product.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/037363 to DeLobel et al. (English equivalent US 2018/0219250 used for citation; both documents cited by Applicant).
Regarding claim 1, the instant claim is a product-by-process claim and a product-by-product claim is not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. The claim limitation reciting “pores of the positive electrode active material layer are filled with the sacrificial salt additive” results in a structure where the sacrificial salt additive is incorporated in the positive electrode active material layer.
DeLobel et al. teaches a positive electrode for a secondary battery, e.g. a lithium-ion battery (abstract), the positive electrode comprising:
a positive electrode collector, e.g. an aluminum foil ([0060]); and 
a positive electrode active material layer which is formed on the positive electrode collector and includes a positive electrode active material, a conductive agent, a binder, and a sacrificial salt additive (abstract; [0026-28]; [0058-60]), the sacrificial salt additive incorporated in the positive electrode active material layer, meeting the structure resulting from the limitation reciting “pores of the positive electrode active material layer are filled with the sacrificial salt additive”, 
wherein the positive electrode active material layer has a porosity between 20 and 35% (abstract; [0014]; [0024]).
	Although DeLobel et al. does not expressly teach the claimed porosity of 10% to 20%, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the recited porosity, because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5].
Regarding claim 2, DeLobel et al. teaches that the sacrificial salt additive is, e.g. LiN3, a.k.a. lithium azide ([0028]).
	Regarding claim 3, DeLobel et al. teaches an example of 85 wt % of active material and 5 wt% of the sacrificial salt additive such as lithium oxalate ([0059]), which makes the amount of the sacrificial salt additive about 5.9 parts by weight based on 100 parts by weight of the positive electrode active material.
	Regarding claim 4, DeLobel et al. teaches that the positive electrode active material comprises a transition metal at least one selected from the group consisting of nickel (Ni), cobalt (Co), and manganese (Mn), or any combination therein ([0032-36]).
	Regarding claim 5, DeLobel et al. teaches a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator disposed between the positive electrode and the negative electrode, wherein the positive electrode is the positive electrode for a secondary battery of claim 1 (abstract; [0069]).
	Regarding claim 6, DeLobel et al. teaches that the negative electrode comprises a silicon negative electrode active material ([0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725